Citation Nr: 1503455	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-46 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an abdominal aortic aneurysm, to include as secondary to service-connected heart disease.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from May 1961 to May 1967, including service in Vietnam.  His honors and awards include a Combat Infantryman Badge (CIB).  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the RO in Louisville, Kentucky.

In April 2013, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a decision dated in April 2014, the Board denied the claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in in September 2014, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated that portion of the Board's April 2014 decision addressing this issue, and remanded it back to the Board for development consistent with the Joint Motion.  The Board's decision granting a total disability rating based on unemployability due to service-connected disability (TDIU) was not vacated.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the September 2014 Joint Motion (a designee of the VA Secretary, and the Veteran's representative) noted that, in denying the claim on a secondary basis, the Board relied upon a July 2011 VA medical opinion that found it less likely than not that the Veteran's abdominal aortic aneurysm was caused by his service-connected heart disease given multiple risk factors for abdominal aortic aneurysm, including smoking.  However, the parties stipulated that this opinion was inadequate pursuant to El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) since it did not address the aggravation issue.  The parties stipulated that, upon remand, "the Board should seek clarification or obtain another opinion with regard to the issue of aggravation of the (abdominal aortic aneurysm) as secondary to the service-connected heart disease in order to fulfill the duty to assist." 

In El-Amin, the Veterans Court held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  El-Amin, 26 Vet. App. at 141.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the July 2011 VA examination.  If the same examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual designated to provide the opinion.  

Please review the July 2011 examination and opinion, and the relevant evidence in the claims file, and provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the abdominal aortic aneurism was permanently worsened beyond the natural course of the disease by the service-connected heart disease.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Veterans Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


